United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF THE ARMY, ABERDEEN
PROVING GROUND, Aberdeen, MD, Employer
__________________________________________
Appearances:
Analese B. Dunn, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1197
Issued: February 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2020 appellant filed a timely appeal from a December 13, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than one year has
elapsed from OWCP’s last merit decision, dated June 14, 2007,2 to the filing of this appeal,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse decisions issued by OWCP on and after November 19,
2008, the Board’s review authority is limited to appeals which are filed within 180 days from the date of issuance of
OWCP’s decision. See 20 C.F.R. § 501.3(e) (2009).

pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On April 26, 2007 appellant, then a 28-year-old firefighter, filed a traumatic injury claim
(Form CA-1) alleging that on October 5, 2006 he developed pneumonia, which lead to cardiac
issues and a pacemaker installation after receiving an influenza vaccine while in the performance
of duty. He stopped work on October 7, 2006 and returned on March 12, 2007.
OWCP received medical evidence in support of appellant’s claim including hospital
records and letters from his treating physicians.
By decision dated June 13, 2007, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish a causal relationship between his diagnosed
conditions and the accepted October 5, 2006 employment incident.
On December 4, 2019 appellant, through counsel, requested reconsideration. Counsel
contended that there was clear evidence of error in OWCP’s June 13, 2007 decision as it failed to
consider medical evidence submitted prior to the issuance of the decision. She further asserted
that the decision did not issue a clear basis for denial.
In support of his request for reconsideration, appellant submitted an undated affidavit from
Dr. Alan R. Maniet, a Board-certified osteopath specializing in internal medicine. Dr. Maniet
noted that appellant received an influenza vaccine on October 5, 2006 from his employing
establishment. He reviewed the medical record and described appellant’s treatment. Dr. Maniet
diagnosed hypersensitivity myocarditis. He noted that vaccines had been implicated as causing
hypersensitive or allergic myocarditis. Dr. Maniet indicated that appellant had an extensive
infectious disease workup, which ruled out infectious etiology for his myocarditis. He also noted
that appellant had no history of inflammatory or immune disorders and had no exposure to
protozoal or metazoal diseases, toxic agents, or physical agents. Dr. Maniet reported that appellant
received an influenza vaccine within 24 hours of the development of his symptoms and noted that
his bloodwork suggested an allergic-type hypersensitive reaction. He, therefore, concluded that
appellant’s influenza vaccine caused his myocarditis. Dr. Maniet cited to medical literature that
indicated that vaccines had been implicated as a cause of hypersensitivity myocarditis.
3

5 U.S.C. § 8101 et seq.

4

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

2

Also submitted was a March 8, 2019 affidavit, wherein appellant described the
employment incident and related his medical history.
By decision dated December 13, 2019, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
request for reconsideration must be received by OWCP within one year of the date of OWCP’s
decision for which review is sought.5 Timeliness is determined by the document receipt date of
the request for reconsideration as is indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS).6 The Board has found that the imposition of the oneyear time limitation does not constitute an abuse of the discretionary authority granted OWCP
under section 8128(a) of FECA.7
OWCP may not deny a request for reconsideration solely because it was untimely filed.
When a request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether the request demonstrates clear evidence of error.8 OWCP’s
regulations and procedures provide that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
request demonstrates clear evidence of error on the part of OWCP.9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest
on its face that OWCP committed an error.10 It is not enough merely to show that the evidence
could be construed so as to produce a contrary conclusion.11 This entails a limited review by
OWCP of how the evidence submitted with the reconsideration request bears on the evidence
previously of record and whether the new evidence demonstrates clear evidence of error on the
part of OWCP.12 The Board makes an independent determination of whether a claimant has

5

20 C.F.R. § 10.607(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

7

G.L., Docket No. 18-0852 (issued January 14, 2020).

8

20 C.F.R. § 10.607(b); R.S., Docket No. 19-0180 (issued December 5, 2019).

9

Id; supra note 5 at Chapter 2.1602.5(a).

10

20 C.F.R. § 10.607(b); B.W., Docket No. 19-0626 (issued March 4, 2020); Fidel E. Perez, 48 ECAB 663,
665 (1997).
11

See G.B., Docket No. 19-1762 (issued March 10, 2020); Leona N. Travis, 43 ECAB 227, 240 (1991).

12

B.W., supra note 9.

3

demonstrated clear evidence of error on the part of OWCP such that it abused its discretion in
denying merit review in the face of such evidence.13
OWCP’s procedures further provide that the term clear evidence of error is intended to
represent a difficult standard.14 The claimant must present evidence that on its face shows that
OWCP made an error (for example, proof that a schedule award was miscalculated). Evidence
such as a detailed, well-rationalized medical report that, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.15
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.16 Section 10.126 of Title 20 of the
Code of Federal Regulations provides that a decision shall contain findings of fact and a statement
of reasons.17 The Board has held that the reasoning behind OWCP’s evaluation should be clear
enough for the reader to understand the precise defect of the claim and the kind of evidence which
would overcome it.18
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed.
OWCP received appellant’s request for reconsideration on December 4, 2019, which was
more than one year after the last merit decision, dated June 13, 2007. The Board thus finds that
the request for reconsideration was untimely filed.19 Consequently, appellant must demonstrate
clear evidence of error by OWCP in denying the claim.20
The Board further finds that this case is not in posture for decision with regard to whether
appellant’s untimely request for reconsideration demonstrates clear evidence of error.
In its December 13, 2019 decision, simply noted: “[T]he medical evidence provided is
insufficient to establish that [OWCP’s June 13, 2007] decision was improperly decided. The
13

Id.; Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765, 770 (1993).

14

Supra note 5 at Chapter 2.1602.5(b).

15

G.B., supra note 10; A.R., Docket No. 15-1598 (issued December 7, 2015).

16

5 U.S.C. § 8124(a).

17

20 C.F.R. § 10.126.

18

C.M., Docket No. 19-1211 (issued August 5, 2020); L.M., Docket No. 13-2017 (issued February 21, 2014); supra
note 5 at Chapter 2.1400.5 (all decisions should contain findings of fact sufficient to identify the benefit being denied
and the reason for the disallowance).
19

20 C.F.R. § 10.607(a).

20
20 C.F.R. § 10.607(b); see R.T., Docket No. 19-0604 (issued September 13, 2019); see Debra McDavid, 57
ECAB 149 (2005).

4

reason for this finding is because there is no clear and precise medical evidence to establish that
your alleged condition was caused by factors of your employment.” OWCP did not address the
arguments or evidence submitted by appellant in support of his December 4, 2019 reconsideration
request. Section 8124(a) of FECA provides that OWCP shall determine and make a finding of
fact and make an award for or against payment of compensation.21 Its regulations at 20 C.F.R.
§ 10.126 further provide that the decision of the Director of OWCP shall contain findings of fact
and a statement of reasons.22 As well, OWCP’s procedures provide that the reasoning behind
OWCP’s evaluation should be clear enough for the reader to understand the precise defect of the
claim and the kind of evidence which would overcome it.23 The Board thus finds that OWCP did
not comply with the review requirements of FECA and its implementing regulations when it
summarily denied appellant’s request for reconsideration.24 Appellant, therefore, could not
understand the precise defect of the claim and the kind of evidence which would overcome it.25
This case must therefore be remanded for an appropriate decision which describes the
evidence submitted on reconsideration and provides detailed reasons for finding that appellant’s
untimely reconsideration request did or did not demonstrate clear evidence of error.26 Following
this and other such further development as deemed necessary, OWCP shall issue an appropriate
decision.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed. The Board further finds, however, that this case is not in
posture for decision with regard to whether his untimely reconsideration request demonstrates
clear evidence of error.

21

5 U.S.C. § 8124(a).

22

20 C.F.R. § 10.126.

23

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

24

See M.M., Docket No. 20-0537 (issued September 24, 2020); C.M., Docket No. 19-1211 (issued August 5, 2020).

25

Supra note 23.

26

5 U.S.C. § 8124(a).

5

ORDER
IT IS HEREBY ORDERED THAT the December 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: February 3, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

